DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Patent No. US 9,685,520 B1) in view of Basker et al. (PG Pub. No. US 2018/0211875 A1).
Regarding claim 1, Hsu teaches a semiconductor device (fig. 14) comprising: 
a gate dielectric (col. 3 lines 40-41: 22) over a first region, a second region, a third region, and a fourth region (fig. 14: 22 comprises portions formed over regions R1, R2, R3 and R4); 
a first metal material (col. 4 lines 9-10: metal-containing layer 31) over the first region, the second region, the third region, and the fourth region (fig. 14: 31 comprises portions formed over regions R1, R2, R3 and R4); 
a first work function layer (col. 5 line 37: third work function layer 43) over the second region and the fourth region (fig. 14: 43 disposed over regions R2 and R4) but not over the first region (fig. 14: 43 not disposed over region R1); 
a second work function layer (col. 5 lines 20-21: second work function layer 42) over the third region and the fourth region (fig. 14: 42 disposed over regions R3 and R4) but not over the first region and the second region (fig. 14: 42 not disposed over regions R1 and R2), the second work function layer being different from the first work function layer (col. 5 lines 49-51: 42 different from 43); and 
a fill material (col. 6 lines 58-60: 70) over the first region, the second region, the third region and the fourth region (fig. 14: 70 disposed overs regions R1, R2, R3 and R4).
Hsu further teaches the second region comprises a standard threshold voltage N type transistor region (col. 3 lines 7-8), and the third region comprises a standard threshold voltage P type transistor region (col. 3 lines 8-10).
Hsu does not teach the first work function layer not located anywhere over the third region (fig. 14: 43 located over portions region R3).
Basker teaches a semiconductor device (fig. 23 among others) including n-type and p-type transistors (¶ 0044, corresponding to the n-type and p-type device regions of Hsu), wherein the n-type device includes a first work function layer (¶ 0051: portion of 160 comprising material specific for an n-type device, such as the TiN of Hsu), and the p-type device includes a second work function layer (¶ 0051: portion of 160 comprising material specific for a p-type device, such as the TiC of Hsu), the first work function layer not located anywhere over the p-type device region (¶ 0051: the work function layer 160 forming a first gate structure can be a different material from the work function layer forming a second gate structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third region of Hsu without the first work function layer, as a means to separately control the work function for an nFET and a pFET (Basker, ¶ 0051).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the work function material of Basker, excluding titanium nitride, is suitable to form a standard threshold voltage p-type device in the third region of Hsu.

Regarding claim 6, Hsu in view of Basker teaches the semiconductor device of claim 1, wherein the second work function layer comprises titanium nitride (Hsu, col. 5 lines 42-44: in at least one embodiment, 42 includes titanium nitride & Basker, ¶ 0051: 160 of n-type device comprises TiN).

Regarding claim 8, Hsu teaches a semiconductor device (fig. 14) comprising: 
an interfacial layer (col. 3 line 38: 21) over a first region, a second region, a third region and a fourth region (fig. 14: 21 formed over regions R2, R3, R1 and R4); 
a first dielectric material (col. 3 line 41: gate dielectric layer 22) over the first region, the second region, the third region and the fourth region (fig. 14: 22 disposed over regions R2, R3, R1 and R4); 
a first metal material (col. 4 lines 9-10: metal-containing layer 31) over the first region and the second region (fig. 14: 31 comprises portions disposed over at least regions R2 and R3); 
a first p-metal work function layer (col. 5 lines 20-21 & col. 6 lines 42-44: portion 42 of first conductivity type work function layer 40, wherein the first conductivity type is p-type) over the second region and the fourth region but not over the first region (fig. 14: 42 disposed over regions R3 and R4, but not over region R2); 
a second p-metal work function layer (col. 5 line 37: portion 43 of first conductivity type work function layer 40) over the first region and the second region (fig. 14: 43 disposed over regions R2 and R3), wherein the second p-metal work function layer does not extend over any portion of the third region (fig. 14: 43 does not extend over region R1); 
a first n-metal work function layer (col. 6 lines 28-29 and 42-44: second conductivity type work function layer 50, wherein the second conductivity type is n-type) over the first region and the second region (fig. 14: 50 disposed over at least regions R2 and R3); 
a glue layer (col. 6 lines 49-51: TiN layer 60, equivalent to glue layer material disclosed in ¶ 0057 of the instant specification) over the first region and the second region (fig. 14: 60 disposed over at least regions R2 and R3); and 
a conductive fill material (col. 6 lines 51-53: 70) over the first region and the second region (fig. 14: 70 disposed over at least regions R2 and R3).
Hsu further teaches the fourth region comprises a low threshold voltage P type transistor region (col. 3 lines 10-11).
Hsu does not teach wherein the second p-metal work function layer does not extend over any portion of the fourth region.
Basker teaches a semiconductor device (fig. 23 among others) including n-type and p-type transistors (¶ 0044, corresponding to the n-type and p-type device regions of Hsu), wherein the n-type device includes a first work function layer (¶ 0051: portion of 160 comprising material specific for an n-type device, such as the TiN of Hsu), and the p-type device includes a second work function layer (¶ 0051: portion of 160 comprising material specific for a p-type device, such as the TiC of Hsu), the first work function layer not located anywhere over the p-type device region (¶ 0051: the work function layer 160 forming a first gate structure can be a different material from the work function layer forming a second gate structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fourth region of Hsu without the second p-metal work function layer, as a means to separately control the work function for an nFET and a pFET (Basker, ¶ 0051).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the work function material of Basker, excluding titanium nitride, is suitable to form a low threshold voltage p-type device in the fourth region of Hsu.

Regarding claim 13, Hsu in view of Basker teaches the semiconductor device of claim 8, wherein the second p-metal work function layer comprises titanium nitride (Hsu, col. 5 lines 42-44: in at least one embodiment, 43 comprises titanium nitride).

Claims 2-3, 7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Basker as applied to claims 1 and 8 above, and further in view of Cheng et al. (PG Pub. No. US 2015/0171177 A1)
Regarding claims 2-3, Hsu in view of Basker teaches the semiconductor device of claim 1, comprising a second work function layer (Hsu, 42).  Hsu in view of Basker further teaches the second work function layer comprises p-metal material (Hsu, col. 5 lines 20-21 & col. 6 lines 42-44: 42 comprises portion of first conductivity type work function layer 40, wherein the first conductivity type is p-type).
Hsu in view of Basker is silent to wherein the second work function layer comprises tungsten carbon nitride.
Cheng teaches a p-metal work function material comprising tungsten carbon nitride (Cheng, ¶ 0038).
It would have been obvious to configure the p-metal material of Hsu in view of Basker with the material of Cheng, as this material is suitable for tuning of the threshold voltage of a transistor with a metal gate structure (Cheng, ¶ 0024).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, tungsten carbon nitride is suitable to provide a p-metal work function layer, as evidenced by Cheng.

Regarding claim 7, Hsu in view of Basker teaches the semiconductor device of claim 1, comprising a first metal material (31).  Hsu in view of Basker further teaches the first metal material comprises a barrier layer (col. 3 line 58).
Hsu in view of Basker does not teach wherein the first metal material comprises tantalum nitride.
Cheng teaches a barrier metal material (¶ 0048: 104A, corresponding to 31 of Hsu) comprising tantalum nitride (¶ 0049).
It would have been obvious to configure the barrier layer of Hsu in view of Basker with the material of Cheng, as a means to protect an underlying dielectric layer (Cheng, ¶ 0049: 104A protects underlying dielectric layer 103, similar to 22 of Hsu).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the TaN is suitable for the intended use as a barrier layer, as evidenced by Cheng.

Regarding claims 9-10, Hsu in view of Basker teaches the semiconductor device of claim 8, comprising a second p-metal work function layer (Hsu, 43).  Hsu in view of Basker further teaches the second p-metal work function layer comprises p-metal material (Hsu, col. 5 lines 57-62 & col. 6 lines 42-44: 43 comprises portion of first conductivity type work function layer 40, wherein the first conductivity type is p-type).
Hsu in view of Basker is silent to wherein the second p-metal work function layer comprises tungsten carbon nitride.
Cheng teaches a p-metal work function material comprising tungsten carbon nitride (Cheng, ¶ 0038).
It would have been obvious to configure the p-metal material of Hsu in view of Basker with the material of Cheng, as this material is suitable for tuning of the threshold voltage of a transistor with a metal gate structure (Cheng, ¶ 0024).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, tungsten carbon nitride is suitable for the intended use as a p-metal work function layer, as evidenced by Cheng.

Regarding claim 14, Hsu in view of Basker teaches the semiconductor device of claim 8, comprising a first metal material (Hsu, 31).  Hsu in view of Basker further teaches the first metal material comprises a barrier layer (Hsu, col. 3 line 58).
Hsu in view of Basker does not teach wherein the first metal material comprises tantalum nitride.
Cheng teaches a barrier metal material (¶ 0048: 104A, corresponding to 31 of Hsu) comprising tantalum nitride (¶ 0049).
It would have been obvious to configure the barrier layer of Hsu with the material of Cheng, as a means to protect an underlying dielectric layer (Cheng, ¶ 0049: 104A protects underlying dielectric layer 103, similar to 22 of Hsu).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, TaN is suitable for the intended use as a barrier layer, as evidenced by Cheng.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Basker as applied to claims 1 and 8 above, and further in view of Doczy (PG Pub. No. US 2007/0158702 A1).
Regarding claims 4-5, Hsu in view of Basker teaches the semiconductor device of claim 1, comprising a second work function layer (Hsu, 42).  Hsu in view of Basker further teaches the second work function layer comprises p-metal material (Hsu, col. 5 lines 20-21 & col. 6 lines 42-44: 42 comprises portion of first conductivity type work function layer 40, wherein the first conductivity type is p-type), and the second work function layer is selected from titanium nitride other suitable work function material (Hsu, col. 5 lines 41-52).
Hsu in view of Basker does not teach wherein the second work function layer comprises molybdenum nitride.
Doczy teaches a gate electrode comprising a molybdenum nitride p-metal work function material (¶ 0021).
It would have been obvious to configure the second material of Hsu in view of Basker with molybdenum nitride as a matter of design choice, as a means to adjust the work function of the metal gate structure (Doczy, ¶ 0021).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, Doczy teaches molybdenum nitride is a suitable alternative work function material to the titanium nitride of Hsu.

Regarding claims 11-12, Hsu in view of Basker teaches the semiconductor device of claim 8, comprising a second p-metal work function layer (Hsu, 43).  Hsu in view of Basker further teaches the second p-metal work function layer is selected from titanium nitride other suitable work function material (Hsu, col. 5 lines 41-52).
Hsu in view of Basker does not teach wherein the second p-metal work function layer comprises molybdenum nitride.
Doczy teaches a gate electrode comprising a molybdenum nitride p-metal work function material (¶ 0021).
It would have been obvious to configure the second p-metal material of Hsu in view of Basker with molybdenum nitride as a matter of design choice, as a means to adjust the work function of the metal gate structure (Doczy, ¶ 0021).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, Doczy teaches molybdenum nitride is a suitable alternative work function material to the titanium nitride of Hsu.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of in view of Ando (PG Pub. No. US 2015/0021699 A1).
Regarding claim 15, Hsu teaches a semiconductor device comprising: 
a first gate stack (fig. 10: gate stack in region R1) over a first semiconductor fin (col. 2 lines 60-67: fins arranged in substrate 10), the first gate stack comprising a first metal material (col. 4 lines 9-10: R1 stack comprises metal 31); 
a second gate stack (fig. 10: gate stack in region R3), the second gate stack comprising the first metal material and a first p-metal material different from the first metal material (col. 5 lines 45-52 & col. 6 lines 42-44: R3 gate stack comprises 31 and p-metal 43); 
a third gate stack (fig. 10: gate stack in region R2), the third gate stack comprising the first metal material and a second p-metal material (col. 5 lines 30-36: R2 gate stack comprises p-metal 42) different from the first metal material (col. 5 lines 45-52 & col. 6 lines 42-44: 42 comprises different p-metal than 43), but not comprising the first p-metal material (fig. 10: gate stack in region R2 does not comprise p-metal 43); 
a fourth gate stack (fig. 10: gate stack in region R4), the fourth gate stack comprising the first metal material, the first p-metal material, and the second p- metal material (fig. 10: R4 gate stack comprises 31, 43 and 42), wherein the first gate stack is completely free from the second p- metal material (fig. 14: gate stack in region R1 does not comprise 43); and 
wherein each of the first gate stack, the second gate stack, the third gate stack, and the fourth gate stack comprises an n-metal material (fig. 10 & col. 6 lines 28-49: R1, R3, R2 and R4 each comprise n-metal 50), the n-metal material in the first gate stack being in physical contact with the first metal material (fig. 10: 50 physically contacts at least an upper edge portion of 31 in region R1), the n-metal material in the second gate stack being in physical contact with the first p-metal material (fig. 10: 50 physically contacts at least an upper edge portion of 43 in region R3), the n-metal material in the third gate stack being in physical contact with the second p-metal material (fig. 10: 50 physically contacts at least an upper edge portion of 42 in region R2), and the n-metal material in the fourth gate stack being in physical contact with the second p-metal material (fig. 10: 50 physically contacts at least an upper edge portion of 42 in region R4).
Hsu further teaches the second gate stack is disposed in a standard threshold voltage P type transistor region (col. 8 lines 8-10).
Hsu does not teach the second gate stack being completely free from the second p- metal material, the second gate stack arranged over a second semiconductor fin, the third gate stack arranged over a third semiconductor fin, and the fourth gate stack arranged over a fourth semiconductor fin.
Basker teaches a semiconductor device (fig. 23 among others) including n-type and p-type transistors (¶ 0044, corresponding to the n-type and p-type device regions of Hsu), wherein the n-type device includes a first work function layer (¶ 0051: portion of 160 comprising material specific for an n-type device, such as the TiN of Hsu), and the p-type device includes a second work function layer (¶ 0051: portion of 160 comprising material specific for a p-type device, such as the TiC of Hsu), the first work function layer not located anywhere over the p-type device region (¶ 0051: the work function layer 160 forming a first gate structure can be a different material from the work function layer forming a second gate structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third region of Hsu without the first work function layer, as a means to separately control the work function for an nFET and a pFET (Basker, ¶ 0051).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the work function material of Basker, excluding titanium nitride, is suitable to form a standard threshold voltage p-type device in the third region of Hsu.
Hsu in view of Basker does not teach the second gate stack arranged over a second semiconductor fin, the third gate stack arranged over a third semiconductor fin, and the fourth gate stack arranged over a fourth semiconductor fin.
Ando teaches a first device arranged on a first fin (100A formed on fin 21A), a second device arranged on a second fin (100B formed on fin 21B), and a third device arranged on a third fin (100C formed on fin 21C).
It would have been obvious to configure the devices of Hsu in view of Basker on a plurality of fins, as a means to optimize individual device characteristics by independently selecting material and dimensions for the source/drain of each device (Ando, ¶ 0032-0035).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 20, Hsu in view of Basker and Ando teaches the semiconductor device of claim 15, wherein the first p-metal material comprises titanium nitride (Hsu, col. 5 lines 41-45: 43 comprises titanium nitride).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Basker and Ando as applied to claim 15 above, and further in view of Cheng.
Regarding claims 16-17, Hsu in view of Basker and Ando teaches the semiconductor device of claim 15, comprising a second p-metal material (Hsu, 42).
Hsu in view of Basker and Ando is silent to wherein the second p-metal material comprises tungsten carbon nitride.
Cheng teaches a p-metal work function material comprising tungsten carbon nitride (Cheng, ¶ 0038).
It would have been obvious to configure the p-metal material of Hsu, Basker and Ando with the material of Cheng, as this material is suitable for tuning of the threshold voltage of a transistor with a metal gate structure (Cheng, ¶ 0024).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, tungsten carbon nitride is suitable to provide a p-metal work function layer, as evidenced by Cheng.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Basker and Ando as applied to claim 15 above, and further in view of Doczy.
Regarding claims 18-19, Hsu in view of Basker and Ando teaches the semiconductor device of claim 15, comprising a second p-metal material (Hsu, 42).  Hsu in view of Basker and Ando further teaches the second p-metal material is selected from titanium nitride other suitable work function material (Hsu, col. 5 lines 41-52).
Hsu in view of Basker and Ando is silent to wherein the second p-metal material comprises molybdenum nitride.
Doczy teaches a gate electrode comprising a molybdenum nitride p-metal work function material (¶ 0021).
It would have been obvious to configure the second p-metal material of Hsu Basker and Ando with molybdenum nitride as a matter of design choice, as a means to adjust the work function of the metal gate structure (Doczy, ¶ 0021).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, Doczy teaches molybdenum nitride is a suitable alternative work function material to the titanium nitride of Hsu.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheon et al. (PG Pub. No. US 2015/0263004 A1) teaches a semiconductor device (100) including multiple Vt device regions (¶ 0034), wherein the threshold voltages are modified by adding or subtracting work function layers from each device region (P¶ 0041-0041 & fig. 1A among others: region A, comprising work function layers 158 and 156, is a region to form low-Vt PMOS and super low-Vt PMOS transistors.  Region B, comprising work function layer 158 but not work function layer 156, is a region to form high-Vt NMOS and high-Vt PMOS transistors. Region C, comprising work functions layers 158' and 156, is a region to form low-Vt NMOS and super low-Vt NMOS transistors).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894